MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                           Dec 16 2015, 8:30 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Gregory F. Zoeller
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

T.M.J.,                                                  December 16, 2015
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         79A02-1504-JV-236
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Faith Graham,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         79D03-1501-JD-2



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1504-JV-236 | December 16, 2015   Page 1 of 5
[1]   T.M.J. appeals his adjudication of delinquency for an act that would be theft as

      a Class A misdemeanor 1 if committed by an adult. We affirm.


                                     Facts and Procedural History
[2]   On January 5, 2015, T.M.J. and his friends, C.D. and W.D., were at the bus

      depot when they spotted a woman looking at her phone. The three boys

      discussed a plan to take the woman’s phone. They decided W.D. would take

      the phone from the woman when she stepped outside to catch her bus, and

      W.D. would run away. T.M.J. advised W.D. to avoid “get[ting] caught with

      it.” (Tr. at 57.)


[3]   The boys did not take the phone from the first woman because W.D. objected

      to taking the phone from someone with a child. They then selected a female

      foreign exchange student named Xi Peng. T.M.J. and C.D. encouraged W.D.

      to complete the robbery by saying, “There goes your chance, there goes your

      chance.” (Id. at 62.) W.D. walked away from the other boys and nearer to

      Peng. When there were fewer people around, W.D. stepped past Peng, took

      the phone from her hands, and all three boys started running away. T.M.J.

      again reminded W.D. not to be caught in possession of the phone.


[4]   The boys ran about twelve blocks. Lafayette Police Officer Jason Savage saw

      the boys walking and started following them. The boys then ran into a nearby




      1
          Ind. Code § 35-43-4-2(a) (2015).


      Court of Appeals of Indiana | Memorandum Decision 79A02-1504-JV-236 | December 16, 2015   Page 2 of 5
      neighborhood. Officer Savage called for backup and the officers cornered the

      boys and arrested them. W.D. indicated he stuffed the phone into his

      underwear while they were running and it fell out.


[5]   On January 7, 2015, the State alleged T.M.J. was a delinquent child because he

      committed what would be Level 5 felony robbery, 2 Class A misdemeanor theft,

      and Class A misdemeanor resisting law enforcement 3 had the offenses been

      committed by an adult. The trial court adjudicated T.M.J. as a delinquent for

      the theft allegation, finding the State presented sufficient evidence he acted as

      an accomplice.


                                          Discussion and Decision
[6]   T.M.J. argues the State did not present sufficient evidence he acted as an

      accomplice to the theft of Peng’s phone. When reviewing the evidence to

      support a juvenile adjudication, we do not assess the credibility of the witnesses

      or reweigh the evidence. K.W. v. State, 984 N.E.2d 610, 612 (Ind. 2013). We

      look only at the evidence and reasonable inferences therefrom supporting the

      judgment, and we affirm if the record contained probative evidence that would

      allow a reasonable factfinder to infer the offense was committed. Id. Therefore,

      we may reverse only “if there is no evidence or reasonable inference to support

      any one of the necessary elements of the offense.” Id.




      2
          Ind. Code § 35-42-5-1 (2015).
      3
          Ind. Code § 35-44.1-3-1(a) (2015).


      Court of Appeals of Indiana | Memorandum Decision 79A02-1504-JV-236 | December 16, 2015   Page 3 of 5
[7]   There was sufficient evidence T.M.J. was W.D.’s accomplice. “A person who

      knowingly or intentionally aids, induces, or causes another person to commit

      an offense commits that offense.” Ind. Code § 35-41-2-4. We consider four

      factors to determine whether someone is an accomplice: “(1) presence at the

      scene of the crime; (2) companionship with another at scene of crime; (3) failure

      to oppose commission of crime; and (4) course of conduct before, during, and

      after occurrence of crime.” Castillo v. State, 974 N.E.2d 458, 466 (Ind. 2012).

      The mere fact a defendant was present during a crime and did not oppose the

      crime is not sufficient to convict him based on accomplice liability. However,

      “presence at and acquiescence to a crime, along with other facts and

      circumstances” may be considered. Id.


[8]   The facts most favorable to the trial court’s decision are that T.M.J. was present

      when W.D. took Peng’s phone. W.D. testified he, C.D., and T.M.J. rode the

      bus together to the crime scene. T.M.J. encouraged W.D. to take the phone

      from Peng and advised W.D. to avoid getting caught with it. Finally, T.M.J.

      ran when officers chased the three. T.M.J. offers an alternate version of events

      and suggests he was incapable of exerting authority over W.D. due to their two

      year age difference, but those are invitations for us to reweigh the evidence,

      which we cannot do. See K.W., 984 N.E.2d at 612 (appellate court cannot

      reweigh evidence or judge the credibility of witnesses on appeal).




      Court of Appeals of Indiana | Memorandum Decision 79A02-1504-JV-236 | December 16, 2015   Page 4 of 5
                                                 Conclusion
[9]    The State presented sufficient evidence to support T.M.J.’s adjudication as a

       delinquent for an act that would be Class A misdemeanor theft if committed by

       an adult. Accordingly, we affirm.


[10]   Affirmed.


       Crone, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1504-JV-236 | December 16, 2015   Page 5 of 5